f'
                                ;11et
                                 ...4,,,,it4v)a                                               04/21/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: PR 06-0544


                                         PR 06-0544
                                                                                 FILED
                                                                                 A!2, 2020
                                                                                DO
IN RE PETITION OF CASEY C. NIXON FOR                                                   G eenwood
REINSTATEMENT TO ACTIVE STATUS IN                                   ORD              co
                                                                                     Sup    rem. Court
                                                                                 tate cyr montana
THE BAR OF MONTANA



       Casey C. Nixon has petitioned this Court for reinstatement to active status in the
State Bar of Montana. Nixon was placed on inactive status for failing to comply with the
Rules for Continuing Legal Education for the reporting year ending March 31, 2019.
Attached to the Petition is a letter from the State Bar stating that Nixon has now completed
all CLE requirements for that reporting year. The Petition states that Nixon is working
with the Office of Disciplinary Counsel to resolve two complaints filed against him in
2019, and that he has not committed any acts or omissions sanctionable under the Rules of
Professional Conduct while on inactive status. It appearing that Nixon has satisfied the
requirements for reinstatement,
       IT IS HEREBY ORDERED that the petition of Casey C. Nixon for reinstatement
to active status in the State Bar ofMontana is GRANTED. Upon payment ofany remaining
dues, fees, and the state license tax to the State Bar of Montana, Nixon shall be reinstated.
       The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
       DATED thisCA, - day of April, 2020.



                                                                Chief Justice
/




    2